Robert L. Brown, Justice, concurring. I cannot disagree with the result of the majority opinion. The priority statute (Ark. Code Ann. § 18-44-110 (1987)) only contemplates a priority lien for improvements upon the land. The sale-under-execution statute (Ark. Code Ann. § 18-44-130 (1987)) then refers to “removal” of the improvement after sale. Neither statute refers to improvements to the land like a pond or racetrack. I do not believe that the General Assembly intended after 1969 that the lien status of those who have improved land by means other than buildings should be so limited. The apparent intent of the General Assembly in enacting Act 112 of 1969 (now part of Ark. Code Ann. § 18-44-101 (1987)) was to make improvements to the land lienable for all purposes under the sub-chapter. Yet, § 18-44-110 still refers only to materialmen’s liens attaching to improvements “erected or put” on the land and, again, the execution statute contemplates physical removal of the improvement after sale. The priority status of improvements to the land for work like permanent excavation work needs legislative clarification. Otherwise, the priority status of a lienholder who has improved land but not erected a structure on it will continue to be nil if the land has a preexisting mortgage lien.